Title: From George Washington to Major General Horatio Gates, 15 May 1777
From: Washington, George
To: Gates, Horatio



Sir
Head Quarters Morris Town 15th May 1777

The great loss of Tents at Danbury is like to make us rather scant in that Article, especially as the whole Army in this quarter will be moving and must consequently lay in the Feild.
I am informed that the Barracks, already built at Ticonderoga and Mount Independance, will contain between three and four thousand Men, and as your Garrison will be stationary, I would recommend the covering the whole either by an addition to the Barracks or by building Huts.
Some Tents I suppose will be necessary upon the Communication, you will be pleased to send an order for them, if wanting, to Mr Hughes Dy Qr Mr Genl at peekskill, who will supply you. I beg you would consider our Situation, and draw as sparingly as possible, for as I said before, you will be stationary, and can therefore cover your Men in Barracks, or Huts, but as our Motions must depend upon those of the Enemy, nothing but Tents can serve us.

I wish to receive the earliest intelligence of any material occurrences to the Northward, as you shall have any that happen in this quarter, for you may be assured, that the Movements of Genl Howe’s and Genl Carleton’s Armies will be in concert.
The first accounts I recd of the Enemy’s being near Ticonderoga were late, and in a very imperfect manner, thro’ Congress, to whom the account was first sent. It happened to turn out false, but had it been true, some very material Advantage might have been taken by Genl Howe, before I could have accounted for his Motions.
You will be pleased to make me a monthly Return of the northern Army, that I may be able, regularly, to make a general one to the Board of War of the Strength of both Armies. I am Sir Your most obt servt

Go: Washington

